UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Strategic Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 02/28/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipal Bond Fund, Inc. February 28, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 144.1% Rate (%) Date Amount ($) Value ($) Alabama - 4.4% Birmingham Special Care Facilities Financing Authority, Improvement Revenue (Methodist Home for the Aging) 5.50 6/1/30 1,800,000 1,898,658 Birmingham Special Care Facilities Financing Authority, Improvement Revenue (Methodist Home for the Aging) 6.00 6/1/50 2,750,000 2,834,370 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,158,321 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,003,870 Jefferson County, Sewer Revenue Warrants 0/7.75 10/1/46 6,000,000 a 4,535,160 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 5,000,000 5,794,550 Alaska - 1.9% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 8,465,000 Arizona - 6.3% Arizona Industrial Development Authority, Education Revenue (BASIS Schools Projects) 5.25 7/1/47 1,500,000 b 1,520,010 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools Projects) 5.00 7/1/46 2,000,000 b 1,987,680 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools, Inc. Projects) 5.00 7/1/45 1,000,000 b 995,430 Phoenix Industrial Development Authority, Education Facility Revenue (Legacy Traditional Schools Project) 6.75 7/1/44 1,000,000 b 1,130,270 Phoenix Industrial Development Authority, Education Facility Revenue (Legacy Traditional Schools Projects) 5.00 7/1/45 1,300,000 b 1,300,793 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 4,550,000 5,194,280 Tender Option Bond Trust Receipts (Series 2016-XM0447), (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) Recourse 5.00 1/1/38 13,198,367 b,c 13,667,957 California - 17.8% California, GO (Various Purpose) 5.75 4/1/31 7,800,000 8,531,718 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 144.1% (continued) Rate (%) Date Amount ($) Value ($) California - 17.8% (continued) California, GO (Various Purpose) 6.00 3/1/33 2,250,000 2,551,275 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,569,500 California, GO (Various Purpose) 6.00 11/1/35 5,000,000 5,628,400 California Statewide Communities Development Authority, Revenue (Front Porch Communities and Services Project) 5.13 4/1/37 4,975,000 b 4,982,910 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 1,700,000 b 1,792,922 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/47 5,000,000 d 679,700 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 5,000,000 5,025,500 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 4,000,000 4,243,640 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,750,050 Santa Margarita/Dana Point Authority, Revenue (Santa Margarita Water District Improvement Districts Numbers 2,3 and 4) 5.13 8/1/38 5,000,000 5,271,400 Tender Option Bond Trust Receipts (Series 2016-XM0379), (Los Angeles Department of Water and Power, Water System Revenue) Non- recourse 5.00 7/1/20 5,000,000 b,c 5,610,700 Tender Option Bond Trust Receipts (Series 2016-XM0387), (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) Non-recourse 5.00 5/15/21 6,000,000 b,c 6,653,880 Tender Option Bond Trust Receipts (Series 2016-XM0390), (The Regents of the University of California, General Revenue) Non- recourse 5.00 5/15/21 6,250,000 b,c 7,113,000 Tender Option Bond Trust Receipts (Series 2016-XM0440), (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) Recourse 5.00 5/15/31 5,247,500 b,c 5,828,649 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) (Prerefunded) 5.88 1/1/19 2,000,000 e 2,181,680 Long-Term Municipal Investments - Coupon Maturity Principal 144.1% (continued) Rate (%) Date Amount ($) Value ($) Colorado - 2.3% Belleview Station Metropolitan District Number 2, GO 5.13 12/1/46 2,375,000 2,405,400 Dominion Water and Sanitation District, Tap Fee Revenue 6.00 12/1/46 1,500,000 1,501,890 Tender Option Bond Trust Receipts (Series 2016-XM0385), (Board of Governors of the Colorado State University, System Enterprise Revenue) Non-recourse 5.00 3/1/20 4,950,000 b,c 5,487,322 District of Columbia - 5.2% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 35,000,000 d 4,669,350 Tender Option Bond Trust Receipts (Series 2016-XM0437), (District of Columbia, Income Tax Secured Revenue) Recourse 5.00 12/1/35 14,828,227 b,c 16,818,413 Florida - 5.5% Cape Coral Health Facilities Authority, Senior Housing Revenue (Gulf Care, Inc. Project) 5.88 7/1/40 1,600,000 b 1,679,392 Mid-Bay Bridge Authority, Springing Lien Revenue (Prerefunded) 7.25 10/1/21 5,000,000 e 6,283,550 Palm Beach County Health Facilities Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) (Prerefunded) 5.50 11/15/20 6,825,000 e 7,844,791 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) (Prerefunded) 6.00 8/1/20 3,500,000 e 4,047,540 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 2,500,000 2,693,550 Georgia - 3.5% Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,000,000 1,100,150 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 4,865,000 e 5,493,363 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,000,000 1,143,490 Tender Option Bond Trust Receipts (Series 2016-XM0435), (Private Colleges and Universities Authority, Revenue (Emory University)) Recourse 5.00 10/1/43 6,000,000 b,c 6,777,780 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 144.1% (continued) Rate (%) Date Amount ($) Value ($) Hawaii - 1.2% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 2,500,000 2,737,100 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 2,000,000 2,171,960 Illinois - 7.9% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 3,000,000 3,361,140 Chicago, GO (Project and Refunding Series) 6.00 1/1/38 3,000,000 3,096,450 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/39 2,330,000 2,478,934 Illinois Finance Authority, Revenue (Plymouth Place, Inc.) 5.25 5/15/45 1,000,000 1,022,000 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 2,500,000 2,616,125 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/52 1,000,000 1,013,430 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/52 3,550,000 3,580,956 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/53 2,500,000 2,533,575 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,600,000 4,095,684 Tender Option Bond Trust Receipts (Series 2017-XM0492), (Illinois Finance Authority, Revenue (The University of Chicago)) Non-recourse 5.00 10/1/40 7,500,000 b,c 8,571,900 Iowa - 1.7% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 5,125,000 5,169,793 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 2,000,000 2,000,280 Kentucky - .9% Christian County, HR (Jennie Stuart Medical Center) 5.50 2/1/44 2,800,000 2,860,844 Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) (Prerefunded) 6.13 2/1/18 1,000,000 e 1,049,350 Long-Term Municipal Investments - Coupon Maturity Principal 144.1% (continued) Rate (%) Date Amount ($) Value ($) Louisiana - 1.3% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 4,114,120 New Orleans, Water Revenue 5.00 12/1/40 1,000,000 1,098,010 Maine - .6% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 2,000,000 Maryland - 2.0% Maryland Health and Higher Educational Facilities Authority, Revenue (Adventist HealthCare Issue) 5.50 1/1/46 3,250,000 3,584,783 Tender Option Bond Trust Receipts (Series 2016-XM0391), (Mayor and City Council of Baltimore, Project Revenue (Water Projects)) Non- recourse 5.00 7/1/21 4,000,000 b,c 4,450,780 Massachusetts - 9.8% Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 2,500,000 2,915,300 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,000,000 5,498,750 Massachusetts Housing Finance Agency, Housing Revenue 7.00 12/1/38 4,575,000 4,795,103 Tender Option Bond Trust Receipts (Series 2016-XM0368), (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) Non-recourse 5.25 8/1/18 10,000,000 b,c 11,502,400 Tender Option Bond Trust Receipts (Series 2016-XM0372), (Massachusetts, Consolidated Loan) Non- recourse 5.00 4/1/19 6,400,000 b,c 7,332,352 Tender Option Bond Trust Receipts (Series 2016-XM0386), (University of Massachusetts Building Authority, Project and Refunding Revenue) Non-recourse 5.00 5/1/21 7,406,665 b,c 8,257,741 Michigan - 4.5% Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 3,780,000 4,044,109 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/36 3,290,000 3,482,959 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 144.1% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 4.5% (continued) Great Lakes Water Authority, Sewage Disposal System Second Lien Revenue 5.00 7/1/36 2,000,000 2,177,300 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 1,000,000 1,090,920 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,180,000 2,118,415 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) (Prerefunded) 8.00 9/1/18 5,000,000 e 5,527,650 Missouri - 1.8% Missouri Health and Educational Facilities Authority, Revenue (Lutheran Senior Services Projects) 5.00 2/1/46 2,200,000 2,296,492 Saint Louis Land Clearance Redevelopment Authority, Annual Appropriation Redevelopment Revenue (National Geospatial- Intelligence Agency Site Improvements Project) 5.13 6/1/46 5,000,000 5,012,450 New Jersey - 4.2% Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 1,000,000 b 995,540 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.50 12/15/29 1,690,000 1,764,732 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/40 4,250,000 4,321,103 New Jersey Economic Development Authority, School Facilities Construction Revenue (Prerefunded) 5.50 6/15/19 3,310,000 e 3,644,773 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 3,000,000 3,274,740 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 905,000 916,222 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,600,000 1,600,064 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 1,000,000 968,650 Long-Term Municipal Investments - Coupon Maturity Principal 144.1% (continued) Rate (%) Date Amount ($) Value ($) New Mexico - 1.3% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 5,000,000 New York - 14.5% Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.25 4/1/19 3,000,000 e 3,325,530 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 1,715,000 1,869,281 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.25 11/15/18 60,000 e 65,500 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.25 11/15/18 6,650,000 e 7,259,605 New York City Educational Construction Fund, Revenue 6.50 4/1/28 2,785,000 3,299,111 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 5,500,000 b 5,765,980 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/26 500,000 526,670 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 2,000,000 b 2,013,320 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 4,710,000 5,315,329 Tender Option Bond Trust Receipts (Series 2016-XM0370), (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) Non-recourse 5.25 11/1/18 5,000,000 b,c 5,694,150 Tender Option Bond Trust Receipts (Series 2016-XM0436), (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) Recourse 5.00 6/15/44 12,600,000 b,c 14,126,616 Tender Option Bond Trust Receipts (Series 2016-XM0438), (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) Recourse 5.50 11/1/27 5,000,000 b,c 5,731,050 Tender Option Bond Trust Receipts (Series 2016-XM0439), (New York City Transitional Finance Authority, Future Tax Secured Revenue) Recourse 5.00 5/1/30 4,488,203 b,c 4,848,189 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 144.1% (continued) Rate (%) Date Amount ($) Value ($) North Carolina - 2.7% Tender Option Bond Trust Receipts (Series 2016-XM0444), (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) Recourse 5.00 6/1/42 10,000,000 b,c Ohio - 6.6% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 2,000,000 1,933,720 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/47 13,000,000 d 718,900 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 11,285,000 11,274,618 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 2,040,000 2,251,262 Butler County, Hospital Facilities Revenue (UC Health) (Prerefunded) 5.50 11/1/20 960,000 e 1,100,602 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 4,200,000 4,380,474 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 2,530,000 b 2,409,193 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 2,000,000 2,194,080 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 5.00 12/1/43 1,000,000 1,009,530 Oregon - .4% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,500,000 Pennsylvania - 2.4% Crawford County Hospital Authority, HR (Meadville Medical Center Project) 6.00 6/1/46 1,000,000 1,003,200 Philadelphia, GO (Prerefunded) 6.50 8/1/20 4,700,000 e 5,531,007 Tender Option Bond Trust Receipts (Series 2016-XM0373), (Geisinger Authority, Health System Revenue (Geisinger Health System)) Non-recourse 5.13 6/1/35 3,000,000 b,c 3,240,450 Long-Term Municipal Investments - Coupon Maturity Principal 144.1% (continued) Rate (%) Date Amount ($) Value ($) Rhode Island - 1.4% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Corp.) (Prerefunded) 7.00 5/15/19 5,000,000 e South Carolina - 2.7% Tender Option Bond Trust Receipts (Series 2016-XM0384), (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) Non-recourse 5.13 6/1/37 10,200,000 b,c Tennessee - 2.3% Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Prerefunded) 5.50 10/1/19 2,050,000 e 2,281,199 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Prerefunded) 5.50 10/1/19 450,000 e 500,751 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Prerefunded) 5.50 10/1/19 3,000,000 e 3,338,340 Tender Option Bond Trust Receipts (Series 2016-XM0388), (Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue) Non-recourse 5.00 7/1/21 3,000,000 b,c 3,360,600 Texas - 17.3% Barclays Capital Municipal Trust Receipts (Series 28 W), (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) Recourse 5.00 8/15/40 9,997,299 b,c 10,840,049 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/45 1,500,000 1,619,775 Clifton Higher Education Finance Corporation, Education Revenue (International Leadership of Texas) 5.75 8/15/45 2,500,000 2,558,750 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 4.50 12/1/44 2,500,000 2,484,150 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.25 12/1/18 7,290,000 e 8,089,421 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/15/51 7,500,000 d 1,472,475 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 144.1% (continued) Rate (%) Date Amount ($) Value ($) Texas - 17.3% (continued) Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Corp.) 6.00 11/15/36 230,000 254,329 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 6.00 5/15/19 4,770,000 e 5,288,690 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/28 1,000,000 1,087,980 New Hope Cultural Education Facilities Finance Corporation, Retirement Facility Revenue (Westminster Project) 5.00 11/1/40 1,000,000 1,029,310 New Hope Cultural Education Facilities Finance Corporation, Student Housing Revenue (National Campus and Community Development Corporation - College Station Properties LLC - Texas A&M University Project) 5.00 7/1/35 500,000 529,500 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,575,000 1,633,858 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.75 1/1/18 2,500,000 e 2,605,075 Tarrant County Cultural Education Facilities Finance Corporation, Retirement Facility Revenue (Buckingham Senior Living Community, Inc. Project) 5.50 11/15/45 3,000,000 3,102,510 Tender Option Bond Trust Receipts (Series 2016-XM0377), (San Antonio, Electric and Gas Systems Junior Lien Revenue) Non-recourse 5.00 2/1/21 12,450,000 b,c 13,906,774 Tender Option Bond Trust Receipts (Series 2016-XM0443), (Texas A&M University System Board of Regents, Financing System Revenue) Recourse 5.00 5/15/39 13,160,000 b,c 14,486,660 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 12.68 7/2/24 100,000 f 105,264 Virginia - 3.1% Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 700,000 706,517 Long-Term Municipal Investments - Coupon Maturity Principal 144.1% (continued) Rate (%) Date Amount ($) Value ($) Virginia - 3.1% (continued) Henrico County Industrial Development Authority, Revenue (Bon Secours Health System, Inc.) (Insured; Assured Guaranty Municipal Corp.) 10.20 8/23/27 6,050,000 f 7,598,921 Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) (Green Bonds) 5.00 7/1/45 1,000,000 b 1,015,270 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 3,000,000 3,258,360 Washington - 3.5% Barclays Capital Municipal Trust Receipts (Series 27 B), (King County, Sewer Revenue) Recourse 5.00 1/1/29 8,577,246 b,c 9,608,390 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 2,975,000 e 3,200,713 Washington Housing Finance Commission, Nonprofit Housing Revenue (Presbyterian Retirement Communities Northwest Projects) 5.00 1/1/51 1,700,000 b 1,664,555 West Virginia - 1.4% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 5,670,000 Wisconsin - 1.1% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/46 4,000,000 U.S. Related - .6% Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 2,500,000 Total Investments (cost $545,880,856) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % STATEMENT OF INVESTMENTS (Unaudited) (continued) a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities amounted to $245,528,779, or 59.67% of net assets applicable to Common Shareholders. c Collateral for floating rate borrowings. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Inverse floater security—the interest rate is subject to change periodically. Rate shown is the interest rate in effect at February 28, STATEMENT OF INVESTMENTS Dreyfus Strategic Municipal Bond Fund, Inc. February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 593,096,680 - Liabilities ($) Floating Rate Notes †† - (98,618,507 ) - ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the Trust Certificates reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity NOTES Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At February 28, 2017, accumulated net unrealized appreciation on investments was $47,215,824, consisting of $47,991,064 gross unrealized appreciation and $775,240 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipal Bond Fund, Inc. By: /s/ Bradley J.
